FILED

JUL 63 2019.

UNITED STATES DISTRICT COURT Clerk, U.S. District & Bankruptey

FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia
SAMUEL T. DEMISSE, )
)
Plaintiff, )
)

Vv. ) Civil Action No. 18-2408 (UNA)
:
MEDSTAR WASHINGTON HOSPITAL __)
CENTER, ef al., )
)
Defendants. )
MEMORANDUM OPINION

 

The Court’s December 3, 2018 Order directed plaintiff to file a notice listing the actual
names of the defendants and the complete addresses where each defendant can be served with
process. The Order advised plaintiff that his failure to comply with this Order would result in
dismissal of this case. To date, plaintiff has not filed the required notice. Accordingly, the Court
will dismiss the complaint and this civil action without prejudice.

An Order is issued separately.

DATE: July_Z , 2019 Ny do.

United Stktes District Judge
